Johnson, J.
The essential rules governing appeals from lower court rulings on motions to strike are collected and assembled in Daniel v. Gardner, 240 N.C. 249, 81 S.E. 2d 660. Under application of principles there stated, we conclude that paragraph 7 of the complaint contains some factual allegations which withstand the defendant’s motion to strike. Watkins v. Furnishing Co., 224 N.C. 674, 31 S.E. 2d 917; 65 C.J.S. Negligence, Sec. 234.
Conceding as we may that the challenged paragraph contains irrelevant and redundant matter, nevertheless it is noted that the refusal of the court to strike all three subparagraphs is challenged by a single broadside exception. Such exception does not require this Court to go through all three sub-paragraphs of paragraph 7 and separate the “good from the bad.” Nance v. Telegraph Co., 177 N.C. 313, p. 315, 98 S.E. 838. Ordinarily, an exception taken to several distinct matters, some of which are clearly correct, is insufficient to present any error for review. Wheeler v. Cole, 164 N.C. 378, 80 S.E. 241. See also Harris v. Light Co., 243 N.C. 438, 90 S.E. 2d 694; Dobias v. White, 240 N.C. 680, 689, 83 S.E. 2d 785; Insulation Co. v. Davidson County, 240 N.C. 336, 81 S.E. 2d 925; Rader v. Coach Co., 225 N.C. 537, 35 S.E. 2d 609. In 3 Am. Jur., Appeal and Error, Sec. 275, it is stated: “. . . where an exception covers several propositions, it is a general one, and is unavailing if any one of them is correct.”
The judgment below is
Affirmed.